Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered December 1, 1986, convicting her of forgery in the second degree and criminal possession of a forged instrument in the second degree (five counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).We have examined the defendant’s contentions and conclude that they are either unpreserved for appellate review or without merit (see, People v Fernandez, 137 AD2d 709 [decided herewith]). Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.